Exhibit 4.1 THE TALBOTS, INC. RETIREMENT SAVINGS VOLUNTARY PLAN AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 1997 TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS 2 1.01Accrued Benefit 2 1.02Actual 401(m) Contribution Percentage 2 1.03Actual Pre-tax Contribution Percentage 3 1.04Adjustment Factor 3 1.05Anniversary Year 3 1.06Annual Addition 3 1.07Average Actual 401(m) Contribution Percentage 3 1.08Average Actual Pre-tax Contribution Percentage 4 1.09Beneficiary 4 1.10Benefit Commencement Date 4 1.11Black Out Period 4 1.12Board 4 1.13Code 4 1.14Company 4 1.15Company Stock 4 1.16Company Stock Fund 4 1.17Company Suspense Account 5 1.18Compensation 5 1.19Direct Rollover 6 1.20Disability 6 1.21Distributee 6 1.22Effective Date 6 1.23Eligible Retirement Plan 6 1.24Eligible Rollover Distribution 7 1.25Employee 7 1.26Employee Contribution Accounts 7 1.27Employer Contribution Accounts 8 1.28Employing Company 8 1.29Employment Commencement Date 9 1.30Entry Date 9 1.31ERISA 9 1.32Excess Aggregate 401(m) Contributions 9 1.33Excess Aggregate Pre-tax Contributions 10 1.34Excess Individual Pre-tax Contributions 10 1.35Fixed Income Fund 10 1.36Flat Contributions 10 1.37Highly Compensated Employee 10 1.38Hour of Service 11 1.39Investment Funds 13 1.40Leased Employee 13 i 1.41Limitation Year 14 1.42Matching Contributions 14 1.43Month of Service 14 1.44Non-highly Compensated Employee 14 1.45Normal Retirement Date 14 1.46One-Year Break in Service 14 1.47Participant 15 1.48Pension Plan 15 1.49Plan 15 1.50Plan Administrator 15 1.51Plan Year 15 1.52Postponed Retirement Date 15 1.53Pre-tax Contributions 15 1.54Pre-tax Contribution Account 16 1.55Qualified Matching Contributions 16 1.56Qualified Non-Elective Contributions 16 1.57Reemployment Commencement Date 16 1.58Restatement Date 16 1.59Rollover Contributions 16 1.60Secretary 17 1.61Section 415 Compensation 17 1.62Service 18 1.63Spouse 18 1.64Trust or Trust Fund 19 1.65Trustee 19 1.66Trust Agreement 19 1.67Valuation Date 19 1.68Vested Benefit 19 1.69Vesting Percentage 19 1.70Voluntary Investment Plan or VIP 20 1.71Voluntary Non-deductible Contributions 20 1.72Year of Eligibility Service 20 1.73Year of Vesting Service 20 1.74USERRA 20 ARTICLE II. PARTICIPATION STANDARDS 20 2.01Initial Participation 20 2.02Termination of Participation 21 2.03Participation of Re-hired Former Participants 21 ARTICLE III. CONTRIBUTIONS TO TRUST 21 3.01Employing Company Contributions 21 3.01.1Matching Contributions 22 3.01.2Flat Contributions 23 ii 3.01.3Qualified Non-Elective Contributions 23 3.01.4Qualified Matching Contributions 23 3.01.5General Provisions Applicable to Employing Company Contributions 23 3.02Pre-tax Contributions 26 3.02.1Compensation Reduction Authorization Agreements 26 3.02.2General Provisions Applicable to Pre-tax Contributions 27 3.03Employee Contributions 35 3.03.1Voluntary Non-deductible Contributions 35 3.03.2Rollover Contributions 42 3.03.3General Provisions Applicable to Employee Contributions 43 3.04Limitations on Annual Additions 44 3.04.1In General 44 3.04.2Multiple Defined Contribution Plans 44 3.04.3Combination of Defined Contribution and Defined Benefit Plans 45 3.04.4Protective Procedures 47 3.05Multiple Use Test 49 3.05.1Plan Years Beginning On or Before January 1, 1999 49 3.05.2Plan Years Beginning On or After January 1, 2000 50 ARTICLE IV. BENEFITS 51 4.01Retirement Benefits 51 4.01.1Right to a Benefit 51 4.02Postponed Retirement 51 4.03Disability Benefits 51 4.04Death Benefits 51 4.04.1Right to a Death Benefit 52 4.04.2Limitation on Rights of a Married Participant’s Beneficiary 52 4.04.3No Beneficiary 52 4.05Termination Benefits 52 ARTICLE V. VESTING 52 5.01Vesting Percentage 52 5.02Forfeiture 53 5.02.1In General 53 5.02.2Amounts Not Forfeited 53 5.02.3Accounting After Reemployment 53 5.03Reemployment After Termination of Service 54 5.04Repayment of Vested Benefits 54 5.05Restoration of Forfeitures 54 5.05.1In General 55 5.05.2Accounting for Restored Forfeitures 55 5.05.3Source of Restored Forfeitures 56 5.06Years of Vesting Service and Break-in-Service Rules 56 iii ARTICLE VI. CALCULATION OF BENEFITS AND ACCOUNTS 57 6.01Calculation of Benefits 57 6.02Calculation of Accounts 57 6.03Valuation of Company Stock 58 ARTICLE VII. PAYMENT OF VESTED BENEFITS 58 7.01Form of Benefits 58 7.01.1Retirement, Disability or Termination Benefits 58 7.01.2Death Benefits 59 7.02Notice and Election of Benefit Form 60 7.03Annuity Benefit Not Required 60 7.04Withdrawals During Employment 61 7.04.1Withdrawals After Attaining Age 59 61 7.04.2Withdrawals Prior to Age 59 1/2 61 7.04.3Withdrawals from Rollover and Voluntary Nondeductible Contribution Accounts 63 7.04.4General Provisions Applicable to Withdrawals 63 7.05Effect of Reemployment 64 7.06Claims Procedure 64 7.07Distributions in Cash and Stock 66 7.08Directed Rollovers 66 ARTICLE VIII. BENEFIT COMMENCEMENT DATE 67 8.01General Rule 67 8.02Optional Termination Benefit Commencement Date 67 8.03Retirement After Reemployment 67 8.04Death Benefit Commencement Date 68 8.05Limited Administrative Delays 68 8.06Latest Benefit Commencement Date 68 8.07Payment Date When Benefit is $3,500 or Less 70 ARTICLE IX. TOP-HEAVY PROVISIONS 70 9.01Application of Top—Heavy Provisions 70 9.02Determination of Top-Heavy Plan Status: Top-Heavy Plan Definitions 70 9.03Top-Heavy Plan Requirements 73 9.04Minimum Accrued Benefits 75 ARTICLE X. ADMINISTRATION 76 10.01Appointment of Administrator 76 10.02Expenses of Plan Administrator 76 10.03Duties of the Plan Administrator 76 10.04Individual Committee Member’s Rights 77 ARTICLE XI. EXPENSES OF THE PLAN 77 ARTICLE XII. AMENDMENT OF THE PLAN 78 12.01Amendment 78 iv 12.02Effect of Amendments on Vesting 78 12.03Amendments to Qualify Trust 79 ARTICLE XIII. TERMINATION OR MERGER OF PLAN AND TRUST 79 13.01Termination 79 13.02Benefits After Plan Termination 79 13.03Partial Termination 80 13.04Plan Merger 80 ARTICLE XIV. FIDUCIARY RESPONSIBILITIES AND INDEMNIFICATION 80 14.01Allocation of Responsibilities 80 14.02No Joint Responsibilities 81 14.03Indemnification 81 14.04Liability Insurance 81 14.05Fiduciaries 81 ARTICLE XV. MISCELLANEOUS 82 15.01Investment of Plan Assets 82 15.02Notices and Certifications 83 15.03No Employment Contract 84 15.04Return of Company Contributions 84 15.05Spendthrift Provisions and Domestic Relations Orders 85 15.06Governing Law 87 15.07Binding Effect 87 15.08Interpretation 87 15.09Titles 87 15.10Investing of Company Suspense Account 88 15.11Voting and Tendering of Company Stock 88 15.12Contributions in Company Stock 88 15.13Suspense of Investment Elections 89 15.14MISSING RECIPIENTS 89 ARTICLE XVI. LOANS 90 16.01Loan Availability 90 16.02Loan Terms 90 v THE TALBOTS, INC. RETIREMENT SAVINGS VOLUNTARY PLAN AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 1997 INTRODUCTION The Talbots, Inc., a corporation organized and existing under the laws of the State of Delaware, (the “Company”), established the Talbots, Inc. Retirement Savings Voluntary Plan (“Plan”) as of January 1, 1989. The Plan was last amended and restated effective as of November 1, 1993, to reflect changes in the law and the institution of a Company stock fund. The Plan is hereby amended and restated effective January 1, 1997, unless otherwise noted herein, to comply with the Uruguay Round Agreements Act of 1994 (“GATT’); the Uniform Services Employment and Reemployment Rights Act of 1994 (“USERRA”); the Small Business Job Protection Act of 1996 (“SBJPA”); the Taxpayers Relief Act of 1997 (“TRA 97”); the Internal Revenue Service Restructuring and Reform Act of 1998 (“RRA 98”); and the Community Renewal Tax Relief Act of 2000 (“CRA”) (collectively known as “GUST”). The purposes for which the Plan has been established are (1) to provide greater financial security for those employees of the Company who are eligible to participate in the Plan by assuring them and, in certain circumstances, their beneficiaries a monthly income in the event of their retirement, and (2) to provide financial assistance to participating employees (or their beneficiaries) in the event of the death or disability of such employees prior to their retirement. Notwithstanding the foregoing, effective April 1, 2001, benefits payable on account of a Participant’s death, retirement, Disability or termination of service prior to attaining normal retirement age shall be payable in a lump sum. Until such time as participating employees or their beneficiaries become entitled to the payment of benefits hereunder, the trustee shall hold all contributions to and assets of the Plan in trust for the exclusive benefit of such employees and their beneficiaries. The Plan and the Trust are intended to conform with the provisions of the Internal Revenue Code of 1986, as amended, and the Employee Retirement Income Security Act of 1974, as amended, with the intention that the income of the Trust and all additions and accretions thereto shall remain free of taxation until distributions are made to participating employees and their beneficiaries. ARTICLE I. DEFINITIONS As used in the Plan, the following terms shall have the meanings set forth below: 1.01Accrued Benefit.The sum of a Participant’s (a) Employer Contribution Accounts; (b) Pre-tax Contribution Account; (c) Employee Contribution Accounts; and (d) Rollover Contribution Account 1.02Actual 401(m) Contribution Percentage.Consistent with Treasury Regulations issued under Section 1.401(m)-1, the ratio (expressed as a percentage) of the sum of the Voluntary Non-deductible Contributions, Qualified Non-Elective Contributions, Qualified Matching Contributions or Pre-Tax Contributions, and Matching Contributions under the Plan on behalf of the Participant for the Plan Year to the Participant’s Compensation for the Plan Year. As used in the Plan the term Actual 401(m) Contribution Percentage has the same meaning as the term “contribution percentage” as defined in Code Section 401(m)(3). 2 1.03Actual Pre-tax Contribution Percentage.Consistent with Treasury Regulations issued under Section 1.401(k), the ratio (expressed in a percentage) of the sum of Pre-tax Contributions, Qualified Non-Elective Contributions, and Qualified Matching Contributions on behalf of the Participant for the Plan Year to the Participant’s Compensation for the Plan Year. The Actual Pre-tax Contribution Percentage of an Employee who is eligible to, but does not make a Pre-tax Contribution, is zero. As used in this Plan the term Actual Pre-tax Contribution Percentage has the same meaning as the term “actual deferral percentage” as defined in Code Section 40l(k)(3)(B). 1.04Adjustment Factor.The cost of living factor prescribed by the Secretary of the Treasury under Code Section 415(d) for Plan Years beginning on and after the Effective Date as applied to such items and in such manner as the Secretary shall provide. 1.05Anniversary Year.The period consisting of twelve (12) consecutive months beginning on the date on which an Employee first receives credit for an Hour of Service following his or her initial employment with an Employing Company or, if applicable, following any One-Year Break in Service and each period of twelve (12) consecutive months beginning on the anniversary of such date. 1.06Annual Addition.The sum for any Limitation Year, of (a) all contributions made to the Plan for or by the Participant, except Rollover Contributions, with respect to the Limitation Year, plus (b) forfeitures (if any) allocated to the account of the Participant with respect to the Limitation Year. 1.07Average Actual 401(m) Contribution Percentage.The average (expressed as a percentage) of the Actual 401(m) Contribution Percentages of the Participants in a testing group, consisting either of all Highly Compensated Employees or all Non-highly Compensated Employees. 3 1.08Average Actual Pre-tax Contribution Percentage.The average (expressed as a percentage) of the Actual Pre-tax Contribution Percentages of the Participants in a testing group, consisting either of all Highly Compensated Employees or all Non-highly Compensated Employees. 1.09Beneficiary.Any person designated by a Participant to receive any Plan benefit hereunder that is payable upon the death of such Participant. This term shall include any person whose entitlement to benefits hereunder has been made dependent by a Participant upon the survival of some person other than such person or upon any other event uncertain to occur (hereinafter referred to as a “Contingent Beneficiary”). 1.10Benefit Commencement Date.The date as of which benefits hereunder first become payable, in accordance with the provisions of Article VIII, to or in respect of a Participant who ceases or has ceased to be an Employee. 1.11Black Out PeriodThe period during which trading in Company Stock or any other Investment Fund is or may be prohibited by applicable law or regulation. 1.12Board.The Board of Directors of the Company (as hereinafter defined). 1.13Code.The Internal Revenue Code of 1986, as amended from time to time. 1.14Company.The Talbots, Inc. a Delaware corporation, and any successor to all or a major portion of its property or business. 1.15Company Stock.Common shares issued by the Company. 1.16Company Stock Fund.The Investment Fund established by the Plan Administrator which is to be principally invested in Company Stock. 4 1.17Company Suspense Account.The separate account maintained for contributions made to the Plan, any forfeitures under the Plan, and any other Plan assets held in the Trust until such time as they are allocated to Participant accounts and invested in one or more Investment Funds. Notwithstanding the foregoing, effective October 1, 1999, the Company Suspense Account is no longer maintained under the Plan. 1.18Compensation.A Participant’s basic salary, wages, bonuses, overtime and commissions paid by the Company during the Plan Year and including, in addition, Pre-tax Contributions hereunder and any other salary reduction made pursuant to Code Section In addition to other applicable limitations set forth in the Plan, and notwithstanding any other provision of the Plan to the contrary, the annual Compensation of each Employee taken into account under the Plan shall not exceed the OBRA’93 Annual Compensation Limit. The OBRA’93 Annual Compensation Limit is $150,000, as adjusted by the Commissioner for increases in the cost of living in accordance with Code Section 401(a)(17)(B). The cost-of-living adjustment in effect for a calendar year applies to any period, not exceeding 12 months, over which Compensation is determined (determination period) beginning in such calendar year. If a determination period consists of fewer than 12 months, the OBRA’93 Annual Compensation Limit will be multiplied by a fraction, the numerator of which is the number of months in the determination period, and the denominator of which is 12. Any reference in this Plan to the limitation under Code Section 401(a)(l7) shall mean the OBRA’93 Annual Compensation Limit set forth in this provision If Compensation for any prior determination period is taken into account in determining an Employee’s benefits accruing in the current Plan Year, the
